
	

113 S936 IS: Transparency in Small Business Assistance Act
U.S. Senate
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 936
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2013
			Mr. Heller (for himself,
			 Mr. Enzi, and Mr. Rubio) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Small Business and Entrepreneurship
		
		A BILL
		To increase oversight of small business assistance
		  programs provided by the Small Business Administration.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Transparency in Small Business
			 Assistance Act.
		2.Oversight of
			 small business assistance programs
			(a)DefinitionsIn
			 this Act—
				(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively; and
				(2)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632).
				(b)Oversight of
			 small business assistance programs
				(1)In
			 generalThe Administrator shall collect information from small
			 business concerns that receive assistance provided by the Administration,
			 including a loan, a loan guarantee, a grant, or counseling services.
				(2)Information to
			 be collectedThe information collected under paragraph (1) shall
			 include—
					(A)the operational
			 status of each small business concern, to be collected 6 months after and 1
			 year after the date on which the small business concern receives assistance
			 from the Administration;
					(B)if a small
			 business concern is no longer operational, the reason for the closure of the
			 small business concern;
					(C)the number of
			 part-time employees and full-time employees that each small business concern
			 employs, to be collected—
						(i)6
			 months after the date on which the small business concern receives assistance
			 from the Administration, and every 6 months thereafter, during the time the
			 small business concern is receiving assistance from the Administration;
			 and
						(ii)6
			 months after and 1 year after the date on which the small business concern
			 ceases to receive assistance from the Administration; and
						(D)if the
			 Administration is unable to provide assistance to the small business concern,
			 the number of referrals that the Administration makes to another assistance
			 program within the Administration or to another Federal agency.
					(3)ReportThe
			 Administration shall include the information collected under this subsection in
			 the annual report required under section 10(a) of the Small Business Act (15
			 U.S.C. 639(a)).
				(c)Effective
			 dateThis Act shall take effect 1 year after the date of
			 enactment of this Act.
			
